Exhibit 10.1
AGREEMENT, LIMITED CONSENT AND AMENDMENT NO. 1 TO SECOND
AMENDED AND RESTATED LOAN FUNDING AND SERVICING AGREEMENT
     This AGREEMENT, LIMITED CONSENT AND AMENDMENT NO. 1 TO SECOND AMENDED AND
RESTATED LOAN FUNDING AND SERVICING AGREEMENT (this “Amendment”), dated as of
July 9, 2009, is entered into by and between PATRIOT CAPITAL FUNDING LLC I
(“PCAP LLC”), as the borrower (the “Borrower”), PATRIOT CAPITAL FUNDING, INC.,
in its individual capacity (in such capacity, “PCAP”) and as the servicer (in
such capacity, the “Servicer”), BMO CAPITAL MARKETS CORP., as the agent (in such
capacity, the “Agent”), FAIRWAY FINANCE COMPANY, LLC, as a conduit lender (in
such capacity, the “Conduit Lender”), BRANCH BANKING AND TRUST COMPANY, as an
institutional lender (in such capacity, the “Institutional Lender”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as the trustee (in such capacity, the
“Trustee”). Capitalized terms used but not defined herein shall have the
meanings provided in the Agreement (as defined below).
R E C I T A L S
     WHEREAS, Borrower, Servicer, each of the lenders party thereto (the
“Lenders”), the Agent, the other agents party thereto and Trustee have entered
into that certain Second Amended and Restated Loan Funding and Servicing
Agreement, dated as of April 11, 2008 (such agreement as amended, modified,
supplemented, waived or restated from time to time, the “Agreement”);
     WHEREAS, the Borrower has requested that the Agent, the Trustee and the
Lenders agree to amend the Agreement as more fully set forth herein;
     WHEREAS, the Agent, the Trustee and the Lenders are willing to agree to
amend the Agreement on the terms and subject to the conditions set forth herein;
     WHEREAS, the Borrower and PCAP have requested that the Agent and the
Lenders consent to (a) the sale (as described in this clause (a), the “Encore
Sale Transaction”) by the Borrower of the Transferred Loans and other rights in,
to and under that certain Senior Loan Agreement, dated as of November 21, 2003,
among Encore Legal Solutions, Inc. (“Encore”), PCAP, as agent for PCAP LLC, and
PCAP LLC, as lender (the “Encore Loans”), to the extent outstanding as of the
date of consummation of the sale of the Encore Loans, the sale of certain equity
interests of Encore, and the consummation of certain related transactions, in
each case pursuant to and strictly in accordance with the terms of a purchase
agreement in the form attached hereto as Exhibit A (with such changes as the
Agent shall approve in its sole discretion, the “Encore Sale Agreement”),
(b) the sale (as described in this clause (b), the “L.A. Spas Sale Transaction”;
and, together with the Encore Sale Transaction, the “Sale Transactions”) by the
Borrower of the Transferred Loans and other rights in, to and under that certain
Credit Agreement, dated as of October 28, 2004 among L.A. Spas, Inc. (“L.A.
Spas”), PCAP LLC, as lender and PCAP, as Agent (the “L.A. Spas Loans”), to the
extent outstanding as of the date of consummation of the sale of the L.A. Spas
Loans, the sale of the equity interests of L.A. Spas, and the consummation of
certain related transactions, in each case pursuant to and strictly in
accordance with the terms of an agreement to transfer business in the form
attached hereto as

 



--------------------------------------------------------------------------------



 



Exhibit B (with such changes as the Agent shall approve in its sole discretion,
the “L.A. Spas Sale Agreement”) and, (c) in connection therewith, the release of
the Trustee’s Liens on the Transferred Loans and related Collateral sold
pursuant to the Sale Transactions (collectively, the “Released Collateral”); and
     WHEREAS, the Agent and the Lenders are willing to consent to the Sale
Transactions and the release of the Trustee’s Liens on the Released Collateral,
in each case solely on the terms and subject to the conditions set forth herein.
     NOW, THEREFORE, in consideration of the foregoing, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
     SECTION 1. AMENDMENT. Section 2.8(b)(i) of the Agreement is hereby amended
by replacing the dollar amount “$250,000.00” in the last line thereof with the
dollar amount “$500,000.00.”
     SECTION 2. LIMITED CONSENT TO SALE TRANSACTIONS; RELEASE OF LIENS.
Notwithstanding anything to the contrary set forth in the Transaction Documents:
     (a) as long as (i) the Encore Sale Transaction is consummated pursuant to
and strictly in accordance with the terms of the Encore Sale Agreement and
(ii) the L.A. Spas Sale Transaction is consummated pursuant to and strictly in
accordance with the terms of the L.A. Spas Sale Agreement, and subject to the
satisfaction of each of the conditions to effectiveness set forth in Section 5
hereof and each of the provisions of clause (b) of this Section 2, the Agent and
the Lenders hereby consent to consummation by the Borrower of the Sale
Transactions;
     (b) the Borrower, the Servicer and PCAP hereby covenant and agree, and the
Agent and the Lenders hereby acknowledge and agree, that, upon the consummation
of the Encore Sale Transaction, the Borrower and PCAP shall cause the Buyer (as
defined in the Encore Sale Agreement) to pay 100% of the Purchase Price (as
defined in the Encore Sale Agreement), which amount shall be no less than
$3,175,000 (the “Encore Sale Payment”) directly to the Collection Account to be
applied against Obligations in accordance with Section 2.8(b) of the Agreement;
and
     (c) the Agent and each Lender hereby authorize and direct the Trustee, upon
the consummation of the Sale Transactions in accordance with the terms hereof,
to execute and deliver such documents and instruments as are necessary or
appropriate to release the Liens of the Secured Parties on the Released
Collateral.
     SECTION 3. TRANSACTION DOCUMENTS IN FULL FORCE AND EFFECT AS AMENDED.
Except as specifically amended hereby, all provisions of the Transaction
Documents shall remain in full force and effect. After this Amendment becomes
effective, all references to the Agreement or any other Transaction Document,
and corresponding references thereto or therein such as “hereof, “herein”, or
words of similar effect referring to the Agreement or any other Transaction
Document shall be deemed to mean the Agreement or such Transaction Document as
amended hereby. This Amendment shall not be deemed to expressly

-2-



--------------------------------------------------------------------------------



 



or impliedly waive, amend or supplement any provision of the Agreement or any
other Transaction Document other than as expressly set forth herein.
     SECTION 4. REPRESENTATIONS AND WARRANTIES; ADDITIONAL COVENANTS.
     (a) Representations and Warranties. Each of the Borrower, PCAP and Servicer
represents and warrants as of the date of this Amendment as follows:
     (i) it is duly incorporated or organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or organization;
     (ii) the execution, delivery and performance by it of this Amendment are
within its powers, have been duly authorized, and do not contravene (A) its
charter, bylaws, or other organizational documents, or (B) any Applicable Law;
     (iii) this Amendment hereby constitutes its legal, valid and binding
obligation enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity;
     (iv) no consent, license, permit, approval or authorization of, or
registration, filing or declaration with any governmental authority, is required
in connection with the execution, delivery, performance, validity or
enforceability of this Amendment (as amended hereby) by or against it;
     (v) this Amendment has been duly executed and delivered by it;
     (vi) the Encore Sale Payment is the only consideration (cash or otherwise)
paid or to be paid to the Borrower or PCAP in respect of the purchase of the
Transferred Loans and other assets sold pursuant to the Encore Sale Agreement;
     (vii) neither the Borrower nor PCAP nor any other Person has received or
will receive any cash or other property in connection with the L.A. Spas Sale
Transaction;
     (viii) attached hereto as Exhibit C is a true and correct copy of the
Credit and Collection Policy as in effect as of the date hereof;
     (ix) Exhibit D sets forth a true, correct and complete listing of all Loans
(and the outstanding principal balance thereof as of July 1, 2009) that are
owned by the Borrower that constitute Transferred Loans (it being understood and
agreed that, with respect to any Loan listed on Exhibit D that was not, prior to
the date hereof, duly sold or contributed by PCAP to Borrower, PCAP hereby makes
a capital contribution of such Loan, the Related Property related thereto and
all other related assets of the types described in clauses (iii) through (viii)
of Section 2.1 (a) of the Purchase Agreement and agrees to comply with all other
procedures contemplated in the Purchase Agreement to effectuate and evidence
such capital contribution); and

-3-



--------------------------------------------------------------------------------



 



     (x) the recitals to this Amendment are true.
     (b) Additional Covenants and Agreements.
     (i) No later than 30 days after the Effective Date, PCAP shall
(A) establish a new deposit account in its own name (the “PCAP Account”) and
(B) notify each Person that is not an Obligor on a Transferred Loan to make all
payments due to PCAP into the PCAP Account and not into the Concentration
Account.
     (ii) Promptly after request by the Agent, the Borrower and the Servicer
shall enter into an amendment to the Agreement, in form and substance
satisfactory to the Agent and the Lenders, in order to amend Section 2.8 of the
Agreement to provide for application of any or all of the amounts on deposit in
the Collection Account and the Reserve Account on a daily basis.
     (iii) Without limitation of anything set forth in the Agreement, the
Borrower, the Servicer and PCAP hereby acknowledge and agree that, without the
prior written consent of the Agent, neither the Borrower, the Servicer nor PCAP
shall agree with any Obligor on any Transferred Loan (other then EmployBridge
Holding Company, so long as any such agreement with EmployBridge Holding Company
is consummated pursuant to documentation reasonably acceptable to Agent), to
accept equity interests or any other non-cash consideration in lieu of
(A) forbearance from exercising any or all rights and remedies with respect to
any Transferred Loan or (B) cash payment of any amounts due in respect of any
such Transferred Loan.
     (iv) The Borrower, PCAP and the Servicer agree to (A) take such actions and
do such other things as Agent shall reasonably request to carry out the
agreements set forth in this Amendment, (B) execute and deliver such
documentation as Agent shall reasonably request and (C) provide the Agent and
the Lenders with regular updates and reports regarding the process relating to
the contemplated sale of, or other strategic transaction involving, PCAP,
including, without limitation, providing the Agent and the Lenders with copies
of any and all letters of intent relating to such sale and any other material
information related thereto.
     SECTION 5. CONDITIONS TO EFFECTIVENESS. This Amendment shall become
effective on the date (such date, the “Effective Date”) upon which each of the
following conditions is satisfied:
     (a) the Agent shall have received duly executed signature pages to this
Amendment by each of the parties hereto;
     (b) the Encore Sale Transaction shall have been consummated, and 100% of
the gross proceeds of the Encore Sale Payment shall have been deposited in the
Collection Account for application as provided in Section 2(b) hereof;
     (c) PCAP shall have made a cash equity contribution to the Borrower in an
amount equal to the positive difference, if any, of (i) $3,375,000 minus (b) the
Encore Sale Payment, and the proceeds of such cash contribution shall have been
deposited in the Collection Account (and

-4-



--------------------------------------------------------------------------------



 



the parties hereto agree that such amounts shall be applied against Obligations
in accordance with Section 2.8(b) of the Agreement);
     (d) the Agent shall have received by wire transfer of immediately available
funds for the ratable benefit of each Lender, an amendment fee in the amount of
$137,000 (which fee shall be fully-earned and non-refundable once paid);
     (e) pursuant to a letter agreement satisfactory to Agent (the “Swap
Termination Letter”), an Early Termination Date shall be deemed to have occurred
under and as defined in the ISDA Master Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “ISDA Master”), dated
as of July 27, 2005, between the Borrower and the Bank of Montreal (“BMO”) with
respect to all existing Transactions (as defined in the ISDA Master) thereunder
(and the parties hereto acknowledge and agree that (i) the Borrower owes BMO a
Settlement Amount (as defined in the ISDA Master) of $3,251,026, (ii) such
amount constitutes Hedge Breakage Costs, which, if not otherwise paid, shall be
paid to BMO pursuant to Section 2.8(b) of the Agreement, (iii) notwithstanding
anything to the contrary in Section 5.2 of the Agreement, the Borrower shall
have no obligation to enter into any further Hedge Transaction under the
Agreement and, (iv) notwithstanding anything in the Agreement to the contrary,
the deemed occurrence of the Early Termination Date pursuant to the Swap
Termination Letter shall not constitute a Termination Event under the
Agreement);
     (f) the Agent shall have received payment in the amount of $500,000 as
reimbursement for all fees and expenses of Latham & Watkins LLP, special counsel
to the Agent, the fees and expenses of Macquarie, financial advisor to the
Agent, and the other costs and expenses incurred by the Agent in connection with
the Transaction Documents and this Amendment on or prior to the Effective Date;
and
     (g) Macquarie shall have received duly executed signature pages from the
Borrower and PCAP to that certain letter agreement regarding indemnification
dated as of May 25, 2009.
     SECTION 6. CONFIRMATION OF ADVANCES OUTSTANDING AND, OCCURRENCE OF
TERMINATION EVENTS, SERVICER TERMINATION EVENTS AND AMORTIZATION PERIOD.
     (a) Borrower hereby acknowledges and agrees that, as of July 1, 2009, the
aggregate principal amount of Advances Outstanding was $137,365,363.37.
     (b) Borrower and Servicer hereby acknowledge and agree that certain
Termination Events and Servicer Termination Events have occurred and are
continuing and that the Amortization Period has commenced.
     SECTION 7. MISCELLANEOUS.
     (a) This Amendment may be executed in any number of counterparts (including
by facsimile or email in “.pdf” format), and by the different parties hereto on
the same or separate counterparts, each of which shall be deemed to be an
original instrument but all of which together shall constitute one and the same
agreement.

-5-



--------------------------------------------------------------------------------



 



     (b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.
     (c) This Amendment may not be amended or otherwise modified except as
provided in the Agreement.
     (d) The failure or unenforceability of any provision hereof shall not
affect the other provisions of this Amendment.
     (e) Whenever the context and construction so require, all words used in the
singular number herein shall be deemed to have been used in the plural number,
and vice versa, and the masculine gender shall include the feminine and neuter
and the neuter shall include the masculine and feminine.
     (f) This Amendment and the Agreement represent the final agreement among
the parties with respect to the matters set forth therein and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
among the parties. There are no unwritten oral agreements among the parties with
respect to such matters.
     (g) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE CHOICE OF
LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO THE AMENDMENT
OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
[Remainder of Page Intentionally Left Blank]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  PATRIOT CAPITAL FUNDING LLC I,         as the Borrower    
 
           
 
  By:   /s/ Timothy W. Hassler
 
Name: Timothy W. Hassler    
 
      Title: Chief Investment Officer    
 
           
 
  By:   /s/ Matthew R. Colucci
 
Name: Matthew R. Colucci    
 
      Title: Managing Director    

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              PATRIOT CAPITAL FUNDING, INC.,     individually and as the
Servicer
 
       
 
  By:   /s/ Timothy W. Hassler
 
       
 
      Name: Timothy W. Hassler
 
      Title: Chief Investment Officer
 
       
 
  By:   /s/ Matthew R. Colucci
 
       
 
      Name: Matthew R. Colucci
 
      Title: Managing Director

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

              BMO CAPITAL MARKETS CORP.,
as the Agent
 
       
 
  By:   Bank of Montreal,
 
      its Attorney in Fact

             
 
  By:        
 
     
 
   
 
  Name:        
 
     
 
   
 
  Title:        
 
     
 
   

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  FAIRWAY FINANCE COMPANY, LLC.
as Conduit Lender    
 
           
 
  By:   /s/ Philip A. Martone
 
Name: Philip A. Martone    
 
      Title: Vice President    

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            BRANCH BANKING AND TRUST COMPANY, as Institutional Lender
      By:   /s/ Cory Boyte         Name:   Cory Boyte        Title:   Senior
Vice President     

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            WELLS FARGO BANK, NATIONAL ASSOCIATION, not in its individual
capacity but solely as Backup Servicer and as Trustee
      By:   /s/ Cheryl Zimmerman         Name:   Cheryl Zimmerman       
Title:   Vice President     

 